—Appeals from two decisions of the Unemployment Insurance Appeal Board, filed March 25, 1997 and April 23, 1996, which, inter alia, charged claimant with a recoverable overpayment of benefits.
After claimant left his employment as a maintenance worker for a car rental company, he received 26 weeks of regular unemployment insurance benefits and another 21 weeks of additional benefits. The Unemployment Insurance Appeal Board ultimately ruled that claimant was disqualified from receiving benefits because he voluntarily left his employment without good cause. The Board remitted the matter for a hearing to determine whether claimant had received a recoverable overpayment of $225 in regular benefits and $10,350 in additional benefits. The Board ruled that these amounts were recoverable, adhered to this position upon reconsideration and thereafter denied claimant’s further requests for reopening and reconsideration. We affirm. Notably, claimant did not appeal from the decision concluding that he was not entitled to collect benefits. Thus, although it was not contended that claimant submitted false information, he nevertheless received benefits which were properly deemed to be recoverable pursuant to Labor Law § 597 (4) (see, Matter of Strauch [Hudacs], 193 AD2d 1044). Finally, we do not find that the Board abused its discretion in rejecting claimant’s application to reopen the Board’s prior decision (see, Matter of McWilliams [Hudacs], 200 AD2d 844).
Cardona, P. J., White, Peters, Carpinello and Graffeo, JJ., concur. Ordered that the decisions are affirmed, without costs.